     Case 2:19-cv-01171-JTM-KWR Document 64 Filed 10/18/19 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                    CIVIL ACTION


VERSUS                                                  NO: 19-1171


JEFF LANDRY, ET AL.                                     SECTION: “H”



                                    ORDER
      Before the Court is Plaintiff’s Motion for Extension of Time to Respond
to Defendants’ Motions to Dismiss (Doc. 61) and Defendants’ consent and/or
failure to lodge an objection thereto (Docs. 62, 63).
      Accordingly;
      IT IS ORDERED that Plaintiff’s Motion is GRANTED, and the
submission dates of Defendants’ Motions to Dismiss (Docs. 53 and 57) are
CONTINUED and RESET for November 20, 2019. Oppositions shall be filed
in accordance with local rules.




                     New Orleans, Louisiana this 18th day of October, 2019.




                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE


                                        1
